Citation Nr: 1022302	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteoarthritis of the left knee, previously claimed as 
Osgood-Schlatter disease of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for Osgood-Schlatter disease of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, the Veteran appointed the Texas Veterans 
Commission as his representative.  See the August 2005 
Appointment of Veterans Service Organization as Claimant's 
Representative form (VA Form 21-22).  Upon review of the 
record, it does not appear that the representative was given 
an opportunity to submit argument or procedural documents in 
support of the Veteran's claim prior to the RO certifying the 
case to the Board in November 2009.  When an appellant 
appeals to the Board, he or she "will be accorded full right 
to representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2009).  When an appellant has appointed a 
representative, the RO must afford that representative the 
opportunity to execute a VA Form 646, prior to certification 
of the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000); 38 C.F.R. § 20.600 (2009).  In order to 
comply with due process of law, the Veteran's representative 
must be provided the opportunity to review the record and 
offer written argument on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
Texas Veterans Commission and afford the 
organization an opportunity to review the 
claims folder and submit a VA Form 646 on 
behalf of the Veteran.  All efforts made 
should be documented and incorporated 
into the claims file.  Notification of 
this action should be sent to the Veteran 
and documented in the claims file.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


